ORDER

PER CURIAM
Appellant C.B.G. filed her notice of appeal on December 11, 2015. The appellate record was complete January 5, 2016, making appellant’s brief due January 25, 2016. On January 25, 2016, counsel for appellant filed a motion for extension of time to file appellant’s brief.
Amendments to the rules of judicial administration accelerate the final disposition of appeals from suits for termination of parental rights. See Tex.R. Jud. Admin. 6.2(a) (providing 180 days for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief no later than February 16, 2016. If the brief is not filed by that date, counsel may be required to show cause why she should not be held in contempt of court.
It is ordered on January 25, 2016.